By JUDGE PERRY.
The qifestion presented for the consideration of this Court, is, does the declaration shew a good cause of action? We are of opinion it does not, because the plaintiffhas not shewn in what respect the defendant is indebted, and although it would not be necessary in a declaration to state the particular work done, or goods sold; yet it should appear that it was not a debt of record, or specialty, but only a simple contract, and any general words by which that would appear, would be sufficient. The plaintiff, therefore, not having stated in his declaration, the consideration out of which the indebtedness of the defendant grew, the demurrer was properly susta.ined.a
Judgment affirmed.

 j Ch;tt ^ 337,